          Case 5:20-cv-00173-SM Document 24 Filed 02/08/21 Page 1 of 10




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

    MIRANDA ROBBEN,                      )
                                         )
         Plaintiff,                      )
                                         )
    v.                                   )
                                         )        Case No. CIV-20-173-SM
    ANDREW M. SAUL,                      )
    COMMISSIONER OF                      )
    SOCIAL SECURITY,                     )
                                         )
         Defendant.                      )

                   MEMORANDUM OPINION AND ORDER

         Miranda Robben (Plaintiff) brings this action for judicial review of the

Commissioner of Social Security’s final decision that she was not “disabled”

under the Social Security Act. See 42 U.S.C. §§ 405(g), 423(d)(1)(A). The parties

have consented to the undersigned for proceedings consistent with 28 U.S.C.

§ 636(b)(1)(B) and (C). See Docs. 16, 18.1

         Plaintiff asks this Court to reverse the Commissioner’s decision and to

remand the case for further proceedings arguing the Commissioner has not

carried his step-5 burden given Plaintiff’s language level difficulties. Plaintiff

maintains the Administrative Law Judge’s step-5 findings as to jobs she could




1     Citations to the parties’ pleadings and attached exhibits will refer to this
Court’s CM/ECF pagination. Citations to the AR will refer to its original
pagination.
        Case 5:20-cv-00173-SM Document 24 Filed 02/08/21 Page 2 of 10




perform “were [i]mproper” and “unsupported by the [residual functional

capacity assessment2] and substantial evidence.” Doc. 19, at 4. After a careful

review of the record (AR), the parties’ briefs, and the relevant authority, the

Court affirms the Commissioner’s decision. See 42 U.S.C. § 405(g).

I.    Administrative determination.

      A.    Disability standard.

      The Social Security Act defines “disability” as the “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). “This twelve-month duration

requirement applies to the claimant’s inability to engage in any substantial

gainful activity, and not just [the claimant’s] underlying impairment.” Lax v.

Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton, 535

U.S. 212, 218-19 (2002)).

      B.    Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that he can no longer engage in his prior work activity.”

Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff makes that


2      Residual functional capacity “is the most [a claimant] can still do despite
[a claimant’s] limitations.” 20 C.F.R. § 404.1545(a)(1).


                                        2
        Case 5:20-cv-00173-SM Document 24 Filed 02/08/21 Page 3 of 10




prima facie showing, the burden of proof then shifts to the Commissioner to

show Plaintiff retains the capacity to perform a different type of work and that

such a specific type of job exists in the national economy.

      C.    Relevant findings.

            1.    Administrative Law Judge’s findings.

      The ALJ assigned to Plaintiff’s case applied the standard regulatory

analysis to decide whether Plaintiff was disabled during the relevant

timeframe. AR 805-18; see 20 C.F.R. § 404.1520(a)(4); see also Wall v. Astrue,

561 F.3d 1048, 1052 (10th Cir. 2009) (describing the five-step process). The

ALJ found Plaintiff:

      (1)   had not engaged in substantial gainful activity since
            December 5, 2013, the alleged onset date;

      (2)   had the following severe medically determinable
            impairments: degenerative disc disease of the lumbar spine,
            morbid obesity, fibromyalgia, borderline intellectual
            functioning, and major depressive disorder;

      (3)   had no impairment or combination of impairments that met
            or medically equaled the severity of a listed impairment;

      (4)   had the physical residual functional capacity to perform
            sedentary work, with additional limitations including: She
            can sit for two hours before she would need to stand for five
            minutes but would be able to remain on task and attentive
            to duties at all time; she is limited to simple, repetitive and
            routine tasks, with a reasoning level of 2 and below; and she
            has a limited ability to read, write, and use numbers.

      (5)   could not perform any past relevant work;




                                       3
        Case 5:20-cv-00173-SM Document 24 Filed 02/08/21 Page 4 of 10




      (6)   could perform jobs that exist in significant numbers in the
            national economy such as food and beverage order clerk,
            document specialist, and clerical mailer; and thus

      (7)   had not been under a disability from December 5, 2013
            through October 30, 2019.

See AR 805-18.

            2.    Appeals Council’s findings.

      The Social Security Administration’s Appeals Council denied Plaintiff’s

request for review, see id. at 1-3, making the ALJ’s decision “the

Commissioner’s final decision for [judicial] review.” Krauser v. Astrue, 638 F.3d

1324, 1327 (10th Cir. 2011).

II.   Judicial review of the Commissioner’s final decision.

      A.    Review standard.

      The Court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). Substantial evidence is “more than a scintilla, but less

than a preponderance.” Lax, 489 F.3d at 1084; see also Biestek v. Berryhill, 139

S. Ct. 1148, 1154 (2019) (“It means—and means only—such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.”)

(internal quotation marks and citation omitted). A decision is not based on

substantial evidence “if it is overwhelmed by other evidence in the record.”




                                       4
        Case 5:20-cv-00173-SM Document 24 Filed 02/08/21 Page 5 of 10




Wall, 561 F.3d at 1052 (citation omitted). The Court will “neither reweigh the

evidence nor substitute [its] judgment for that of the agency.” Newbold v.

Colvin, 718 F.3d 1257, 1262 (10th Cir. 2013) (citation omitted).

      B.    Issue for judicial review.

      Plaintiff argues that the vocational expert identification of three jobs at

step-five “were improper” in that two were reasoning level 3, and the third,

reasoning level 2. Doc. 19, at 4. She maintains her dyslexia and dysgraphia

impede her ability to perform any of these jobs. Id. at 5-10.

      The Commissioner concedes that two of the three jobs were of a

reasoning level the ALJ’s RFC assessment did not contemplate. He argues

harmless error, because the third job the vocational expert identified, that of

clerical mailer, DOT 209.587-010, 1991 WL 671797, “is appropriately

reasoning level two.” Doc. 23, at 5-6. As Plaintiff points out, the DOT lists

“Addresser” as the third job’s title rather than “Clerical Mailer.” Doc. 19, at 4.

      At the fifth step of the evaluation, the Commissioner bears the burden

to show “a significant number of jobs (in one or more occupations) having

requirements which [the claimant is] able to meet with [his or her] physical or

mental abilities and vocational qualifications.” 20 C.F.R. § 404.1566(b). To

determine whether such occupations exist in the national economy, the ALJ

“will take administrative notice of reliable job information” listed in, among




                                        5
       Case 5:20-cv-00173-SM Document 24 Filed 02/08/21 Page 6 of 10




other publications, the DOT. Id. § 404.1566(d). Additionally, the Commissioner

may elicit testimony from a vocational expert to prove there are jobs in the

national economy that the claimant can perform. Id. § 404.1566(e). And the

ALJ must adequately and precisely reflect Plaintiff’s limitations in the

hypothetical questions she poses to the vocational expert. Hargis v. Sullivan,

945 F.2d 1482, 1492 (10th Cir. 1991).

      The Addresser job requires a language level of 2:

      READING: Passive vocabulary of 5,000-6,000 words. Read at rate
      of 190-215 words per minute. Read adventure stories ad comic
      books, looking up unfamiliar words in dictionary for meaning,
      spelling, and pronunciation. Read instructions for assembling
      model cars and airplanes. WRITING: Write compound and
      complex sentences, using cursive style, proper end punctuation,
      and employing adjectives and adverbs.”

DOT, App. C § III: Components of Definition Trailer, 1991 WL 688702.

      At a previous hearing, Plaintiff testified she has trouble spelling, and she

has to “re-read . . . and if a word looks strange to [her], [she has] to go and

figure out what that word is before [she] can continue reading.” AR 44-45. She

is able to follow instructions on a box to make a cake. Id. at 45. She points to

Dr. Suzan Simmons’s finding that Plaintiff had trouble reading and

understanding written information. Doc. 19, at 7. She could repeat one

sentence, but not a second. Id. (citing AR 445, 446). She argues that she cannot

perform at a fourth to a sixth-grade level that an Addresser requires. Id. at 8;




                                        6
        Case 5:20-cv-00173-SM Document 24 Filed 02/08/21 Page 7 of 10




AR 55-56 (vocational expert testimony from previous hearing stating that a

language ability requirement of 2 would be “consistent with a fourth to a sixth-

grade level,” and a “limited reading and writing ability”); see also 20 C.F.R.

§ 404.1564(b)(2) (stating that the Commissioner considers marginal education

to be “formal schooling at a 6th grade level or less”).

      Plaintiff graduated from high school in 2003 “assisted by the special

education program.” AR 442. She and her mother list “reading” as one of her

hobbies, although “it takes [her] a long time.” Id. at 216, 224. As the

Commissioner argues, she completed “culinary training and [was able to] work

[as a] cook[] with a special needs program.” Doc. 23, at 9 (citing AR 442-43).

And under the SSA rules, having a high-school degree corresponds with the

ability to do semi-skilled and skilled work. AR 442; 20 C.F.R. § 404.1564(b)(4).

“GED does not describe specific mental or skill requirements of a particular

job, but rather describes the general educational background that makes an

individual suitable for the job . . . .” Anderson v. Colvin, 514 F. App’x 756, 764

(10th Cir. 2013). The ALJ concluded Plaintiff’s mental status examination

showed a mild cognitive limitation. AR 807. Plaintiff does not quarrel with any

of these conclusions.

      The ALJ’s hypothetical to the vocational expert included a limited ability

to read, write, and use numbers. Id. at 837. The vocational expert stated her




                                        7
        Case 5:20-cv-00173-SM Document 24 Filed 02/08/21 Page 8 of 10




testimony was consistent with the DOT. Id. at 835; SSR 00-4p, 65 Fed. Reg.

75759 (Dec. 4, 2000) (“At the hearings level, as part of the adjudicator’s duty

to fully develop the record, the adjudicator will inquire, on the record, as to

whether or not there is . . . consistency” between the vocational expert’s

testimony and the DOT.); cf. Nail v. Colvin, 2013 WL 955023, at *3 (E.D. Okla.

Mar. 12, 2013) (reversing where ALJ did not resolve conflict and failed “to

reconcile this job with his finding that the claimant is illiterate”). Substantial

evidence supports the ALJ’s finding that Plaintiff could perform jobs with a

reasoning level of two. The undersigned agrees any error was harmless in that

Plaintiff could perform the Addresser job, with 40,000 positions available

nationally. See AR 818; see also Stokes v. Astrue, 274 F. App’x 675, 684 (10th

Cir. 2008) (finding any error on whether claimant could perform a job was

harmless error since there were still two jobs the claimant could perform and

no “reasonable factfinder could have determined that suitable jobs did not exist

in significant numbers in either the region where [claimant] lives or several

regions of the country”).

      Plaintiff does not argue that 40,000 jobs nationally equal a significant

number of jobs for step-five purposes. The ALJ only found the three jobs in the

aggregate met this level. AR 817-18. The ALJ did not analyze the numerical




                                        8
        Case 5:20-cv-00173-SM Document 24 Filed 02/08/21 Page 9 of 10




significance of the only correctly identified job as it applied to Plaintiff’s factual

situation.

      The Commissioner argues that 40,000 jobs in the national economy

overcomes harmless error. Doc. 23, at 6 (citing some “substantial evidence”

cases and some “harmless error” cases). The Court applies the more rigorous

harmless error standard rather than the typical “substantial evidence”

standard. That requires the Court to determine whether it can “confidently say

no reasonable administrative factfinder, following the correct analysis, could

have resolved the factual matter in any other way.” Allen v. Barnhart, 357 F.3d

1140, 1145 (10th Cir. 2004).

      “[T]here is no bright-line answer to how many jobs are enough for a court

to say, as a matter of law, that the number is significant, but the number

appears to be somewhere between 100, the number of jobs in Allen that [the

Tenth Circuit] refused to consider significant for harmless-error purposes, and

152,000, the lowest number of jobs [the Tenth Circuit] considered (in Stokes)

to be sufficient so far for application of harmless error.” Evans v. Colvin, 640

F. App’x 731, 736 (10th Cir. 2016).

      In Rogers v. Astrue, 312 F. App’x 138, 142 (10th Cir. 2009), the court

implied that 11,000 nationally available jobs was a significant number, and in

Lynn v. Colvin, 637 F. App’x 495, 499 (10th Cir. 2016), the court held that




                                          9
       Case 5:20-cv-00173-SM Document 24 Filed 02/08/21 Page 10 of 10




24,900 jobs available throughout the nation was “significant.” See also Sawney

v. Saul, 2020 WL 5652177, at *9 (E.D. Okla. Sept. 22, 2020) (finding harmless

error where “the Court is persuaded that 25,000 jobs available nationally for

the conveyor line baker worker is significant”); Washington v. Saul, 2019 WL

4080925, at *4 (D. Kan. Aug. 29, 2019) (“There is no doubt that 53,000 is a

significant number of available jobs.”); Sly v. Berryhill, No. CIV-17-781-BMJ,

2018 WL 1954836, at *3 (W.D. Okla. Apr. 25, 2018) (finding that 32,000 jobs is

a significant number of available jobs); Fox v. Colvin, No. CIV-14-489-R, 2015

WL 5178414, at *4 (W.D. Okla. Sept. 3, 2015) (applying harmless error and

“find[ing] that 32,000 utility tractor operator jobs in the national economy is []

significant”). The Court concludes that 40,000 jobs is a significant number for

purposes of harmless error. The Court affirms the ALJ’s decision.

      ENTERED this 8th day of February, 2021.




                                       10
